Portions of this Exhibit 10.13d have been omitted based upon a request for
confidential treatment. This Exhibit 10.13d, including the non-public
information, has been filed separately with the Securities and Exchange
Commission. “[*]” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.




Exhibit 10.13d

AMENDMENT NO. 3 TO FIFTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 3 to FIFTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of December 18, 2014, is entered into
among AFC FUNDING CORPORATION, an Indiana corporation (the “Seller”), AUTOMOTIVE
FINANCE CORPORATION, an Indiana corporation (the “Servicer”), FAIRWAY FINANCE
COMPANY, LLC, as a Purchaser, CHARIOT FUNDING LLC, as a Purchaser, DEUTSCHE BANK
AG, NEW YORK BRANCH, as a Purchaser and as Purchaser Agent for itself, BMO
HARRIS BANK, N.A., as a Purchaser and as Purchaser Agent for itself, FIFTH THIRD
BANK, as a Purchaser and as Purchaser Agent for itself, JPMORGAN CHASE BANK,
N.A., as a Purchaser Agent for Chariot Funding LLC, and BMO CAPITAL MARKETS
CORP., as Purchaser Agent for Fairway Finance Company, LLC and as the initial
agent (the “Agent”).
R E C I T A L S
A.    The Seller, the Servicer, the Purchasers, the Purchaser Agents, and the
Agent are parties to that certain Fifth Amended and Restated Receivables
Purchase Agreement dated as of June 21, 2013 (as amended, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Agreement”).
B.    The Seller, the Servicer, the Purchasers, the Purchaser Agents and the
Agent desire to amend the Agreement as hereinafter set forth, including, without
limitation, to add Chariot Funding LLC as a Purchaser and to add JPMorgan Chase
Bank, N.A. as a Purchaser Agent for Chariot Funding LLC.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Certain Defined Terms. Capitalized terms which are used herein without
definition and that are defined in the Agreement shall have the same meanings
herein as in the Agreement.
2.    Amendment to Agreement. The Agreement is amended as follows:
2.1    Section 6.1 of the Agreement is hereby amended in its entirety to read as
follows:
Section 6.1. Amendments, Etc. No waiver of any provision of this Agreement or
consent to any departure by the Seller or Servicer therefrom shall be effective
unless in writing signed by the Majority Purchasers. No amendment of any
provisions of this Agreement shall be effective unless in writing signed by each
Purchaser Agent, the Agent, the Seller and the Servicer; provided, further, that
other than an amendment to extend the scheduled Termination Date, no amendment
shall be effective unless (i) each Purchaser (or the applicable Purchaser Agent
on its behalf) shall have received written confirmation by any Rating Agency
rating the Agreement that such amendment shall not cause their rating to be
downgraded or withdrawn, and (ii) each Note Issuer that is a Purchaser (or the
applicable Purchaser Agent on its behalf), if required, shall have received
written confirmation by the Rating Agencies that such amendment shall not cause
the rating on the then outstanding Notes of such Note Issuer to be downgraded or
withdrawn. Any such amendment, waiver




--------------------------------------------------------------------------------



or consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of the Agent, any Purchaser, or
any Purchaser Agent to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.
2.2    The following definitions are added to Exhibit I to the Agreement as
alphabetically appropriate:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller Parties or their respective Subsidiaries
from time to time concerning or related to bribery or corruption.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.
“Seller Parties” means the Seller, the Originator and the Servicer.
“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares as have more than 50% of the
ordinary voting power for the election of directors.
2.3    Clauses (i) and (ii) of the definition of “Discount” in Exhibit I to the
Agreement are amended in their entirety to read as follows:
(i)    for the portion of Investment of its Participation for any Yield Period
to the extent such Purchaser will be funding such portion of the Investment
through the issuance of Notes and such Purchaser has elected by notice to the
Servicer to charge its cost of funds,
CPR x I x ED + TF
360

(ii)    for the portion of Investment of its Participation for any Yield Period
to the extent such Purchaser will not be funding such portion of the Investment
at the rate specified in clause (i),

2





--------------------------------------------------------------------------------



   ED
BR x I x 360 + TF

2.4    The definition of “Eurodollar Rate” in Exhibit I to the Agreement is
hereby amended in its entirety to read as follows:
“Eurodollar Rate” means, with respect to any day, the interest rate per annum
determined by the applicable Purchaser Agent (which determination shall be
conclusive absent manifest error) by dividing (the resulting quotient rounded
upwards, if necessary, to the fourth decimal place) (i) the three (3)-month
Eurodollar Rate for U.S. dollar deposits as reported on the Reuters Screen
LIBOR01 Page or any other page that may replace such page from time to time for
the purpose of displaying offered rates or prices comparable to such rates (as
determined by the applicable Purchaser Agent from time to time in accordance
with such Purchaser Agent’s customary practices), as of 11:00 a.m. (London time)
on such date, or if such day is not a Business Day, then the immediately
preceding Business Day (or, if not so reported, then as determined by such
Purchaser Agent from another recognized source for interbank quotation), in each
case, changing when and as such rate changes, by (ii) a number equal to 1.00
minus the Eurodollar Reserve Percentage. The Eurodollar Rate determined for any
day may also be expressed by the following formula:
applicable quoted Eurodollar Rate
Eurodollar Rate =
(pursuant to clause (i) above) for such day

1.00-Eurodollar Reserve Percentage
As used in this definition, “Eurodollar Reserve Percentage” means, for any Yield
Period, the maximum reserve percentage (expressed as a decimal, rounded upwards,
if necessary, to the fourth decimal place) in effect on the date the Eurodollar
Rate for such Yield Period is determined under regulations issued from time to
time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to “Eurocurrency” funding (currently referred to as
“Eurocurrency liabilities”) having a term comparable to such Yield Period.
2.5    The definition of “KAR Financial Covenant Event” in Exhibit I to the
Agreement is hereby amended in its entirety to read as follows:
“KAR Financial Covenant Event” means any breach of the KAR Financial Covenant.
2.6    The definition of “LIBOR” is deleted from Exhibit I to the Agreement.
2.7    The definition of “Maximum Amount” in Exhibit I to the Agreement is
hereby amended in its entirety to read as follows:
“Maximum Amount” means the lesser of (i) $950,000,000 or (ii) the sum of the
Maximum Commitments of all Purchasers.
2.8    A new clause (A)(y) is added to Exhibit III of the Agreement as follows:

3





--------------------------------------------------------------------------------



During the preceding 12 calendar months, the aggregate principal balance of
receivables in the Seller’s receivables portfolio that do not represent either
(A) part or all of the sales price of merchandise (including automobiles, light
duty trucks or Specialty Vehicles) or services or (B) loans to manufacturers,
wholesalers, and retailers of, and to prospective purchasers of, specified
merchandise, insurance or services (including loans to finance the purchase of
an automobile, light duty truck or Specialty Vehicle) was less than [*] of the
aggregate principal balance of receivables held by the Seller.
2.9    A new clause (A) (y) is hereby added to Exhibit III to the Agreement as
follows:
(y)    The Seller (or the Servicer on its behalf) has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Seller
and its directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Seller and its officers and employees and, to the
knowledge of the Seller, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. Neither
(a) the Seller or, to the knowledge of the Seller, any of its directors,
officers or employees, nor (b) to the knowledge of the Seller, any agent of the
Seller that will act in any capacity in connection with or benefit from the
facility established hereby, is a Sanctioned Person. No purchase of a
Participation, use of proceeds thereof or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.
2.10    A new clause (B)(n) is hereby added to Exhibit III to the Agreement as
follows:
(n)    The Servicer has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Seller Parties and their
respective Subsidiaries, directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and each of the Seller Parties,
their respective Subsidiaries and their respective officers and employees and,
to the knowledge of such Seller Party, its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Seller Parties, any Subsidiary or, to the knowledge of
the applicable Seller Party, any of their respective directors, officers or
employees, or (b) to the knowledge of the applicable Seller Party, any agent of
such Seller Party or any Subsidiary that will act in any capacity in connection
with or benefit from the facility established hereby, is a Sanctioned Person. No
purchase of a Participation, use of proceeds therof or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.
2.11    A new clause (v) is hereby added to Exhibit IV to the Agreement as
follows:
(v)    The Servicer shall maintain in effect and enforce policies and procedures
designed to ensure compliance by the Seller Parties and each of their respective
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. The Servicer covenants and agrees
not to use, and shall procure that none of the Seller Parties, their
Subsidiaries or their respective directors, officers, employees and agents shall
use, the proceeds of any purchase of a Participation hereunder (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any

4





--------------------------------------------------------------------------------



activities, business or transaction of or with any Sanctioned Person or in any
Sanctioned Country, or (C) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.
3.    Joinders.
3.1    Joinder of JPMorgan Chase Bank, N.A.
(i)    Appointment of JPMorgan Chase Bank, N.A. as Purchaser Agent of Chariot
Funding LLC’s Purchaser Group. JPMorgan Chase Bank, N.A. hereby agrees to
perform the duties and obligations of Purchaser Agent for Chariot Funding LLC’s
Purchaser Group. From and after the effective date of this Amendment, JPMorgan
Chase Bank, N.A. shall be a Purchaser Agent party to the Agreement for all
purposes of the Agreement and the other Transaction Documents, and JPMorgan
Chase Bank, N.A. assumes all related rights and agrees to be bound by all of the
terms and provisions applicable to Purchaser Agents contained in the Agreement
and the other Transaction Documents.
(ii)    Consent to Joinder. Each of the parties to this Amendment consents to
the foregoing joinder of JPMorgan Chase Bank, N.A. as a party to the Agreement,
and any otherwise applicable conditions precedent thereto under the Agreement
(including, without limitation, Section 1.2 thereof) and the other Transaction
Documents (other than as set forth herein) are hereby waived.
3.2    Joinder of Chariot Funding LLC.
(i)    Chariot Funding LLC as a Purchaser. From and after the effective date of
this Amendment, Chariot Funding LLC shall be a Purchaser party to the Agreement
for all purposes thereof and of the other Transaction Documents with a Maximum
Commitment of [*], and Chariot Funding LLC assumes all related rights and agrees
to be bound by all of the terms and provisions applicable to Purchasers
contained in the Agreement and the other Transaction Documents.
(ii)    Consent to Joinder. Each of the parties to this Agreement consents to
the foregoing joinder of Chariot Funding LLC as a party to the Agreement, and
any otherwise applicable conditions precedent thereto under the Agreement and
the other Transaction Documents (other than as set forth herein) are hereby
waived.
3.3    Addresses. The address for notices for JPMorgan Chase Bank, N.A. and
Chariot Funding LLC shall be as follows:
JPMorgan Chase Bank, N.A.
10 South Dearborn Street, 13th Floor
Chicago, IL  60603
Attention:  Alan English
Tel:  (312) 732-7985
Fax:  (312) 377-0490
Email:  alan.p.english@jpmorgan.com; kyle.b.sneed@jpmorgan.com;
cameron.milligan@jpmorgan.com; ABS.Treasury.Dept@jpmorgan.com

5





--------------------------------------------------------------------------------



3.4    Initial Investment by Chariot Funding LLC; Rebalancing of Investments.
On December 18, 2014, the Seller shall be deemed to have requested a purchase
under the Agreement from Chariot Funding LLC and shall apply the proceeds
thereof solely to reduce in full the outstanding Investment and Participation of
the other Purchasers such that after giving effect to such payments the
aggregate Investment is funded by all Purchaser Groups on a pro rata basis based
on their Maximum Commitments as a percentage of the Maximum Amount.
4.    Representations and Warranties. Each of the Seller and the Servicer hereby
represents and warrants to the Agent, the Purchasers and the Purchaser Agents as
follows:
(a)    Representations and Warranties. The representations and warranties of
such Person contained in Exhibit III and Exhibit VII to the Agreement are true
and correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations and warranties were true and correct as
of such earlier date).
(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its corporate powers and have been duly
authorized by all necessary corporate action on its part. This Amendment and the
Agreement, as amended hereby, are its valid and legally binding obligations,
enforceable in accordance with its terms.
(c)    Termination Event. No Termination Event or Unmatured Termination Event
has occurred and is continuing.
5.    Effectiveness. This Amendment shall become effective upon (i) the receipt
by the Agent of each of the counterparts of this Amendment (whether by facsimile
or otherwise) executed by each of the parties hereto, (ii) the receipt by
JPMorgan Chase Bank, N.A. of its upfront fee payable under the fee letter, (iii)
receipt by the Purchaser Agents of a corporate opinion for the Seller in form
and substance acceptable to them and (iv) the receipt by the Purchaser Agents of
an opinion addressing certain matters under the so-called “Volcker Rule” in form
and substance acceptable to them.
6.    Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “the Receivables Purchase Agreement,”
“this Agreement,” “hereof,” “herein” or words of similar effect, in each case
referring to the Agreement, shall be deemed to be references to the Agreement as
amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement other than
as set forth herein.
7.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
8.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Indiana without reference to
conflict of laws principles.

6





--------------------------------------------------------------------------------



9.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.
10.    Reaffirmation of Performance Guaranty. By signing below, KAR Auction
Services, Inc. reaffirms its obligations under the Performance Guaranty after
giving effect to this Amendment.





7





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
AFC FUNDING CORPORATION, as Seller
 


By: /s/ James E. Money    
Name: James E. Money, II    
Title: CFO & Treasurer    



AUTOMOTIVE FINANCE CORPORATION,
as Servicer



By: /s/ James E. Money    
Name: James E. Money, II    
Title: CFO & Treasurer    
 

































































AFC
S-1 Amendment No. 3 to Fifth A&R RPA



--------------------------------------------------------------------------------




FAIRWAY FINANCE COMPANY, LLC, as a Purchaser



By: /s/ Irina Khaimova    
Name: Irina Khaimova    
Title: Vice President    




BMO CAPITAL MARKETS CORP., as Purchaser
Agent for Fairway Finance Company, LLC and as
Agent



By: /s/ John Pappano    
Name: John Pappano    
Title: Managing Director    



















































 

















AFC
S-2 Amendment No. 3 to Fifth A&R RPA



--------------------------------------------------------------------------------




DEUTSCHE BANK AG, NEW YORK BRANCH, as Purchaser and Purchaser Agent for itself




By: /s/ Daniel Gerber    
Name: Daniel Gerber    
Title: Director    




By: /s/ Robert Sheldon    
Name: Robert Sheldon    
Title: Managing Director    




































































AFC
S-3 Amendment No. 3 to Fifth A&R RPA



--------------------------------------------------------------------------------




BMO HARRIS BANK, N.A., as Purchaser and Purchaser Agent for itself

By: /s/ Scott M. Ferris    
Name: Scott M. Ferris    
Title: Managing Director    





FIFTH THIRD BANK, as Purchaser and as Purchaser Agent for itself


By: /s/ Andrew D. Jones    
Name: Andrew D. Jones    
Title: Director    




JPMORGAN CHASE BANK N.A., as Purchaser Agent for Chariot Funding LLC



By: /s/ George S. Wilkins    
Name: George S. Wilkins    
Title: Managing Director    






CHARIOT FUNDING LLC, as a Purchaser

By: JPMorgan Chase Bank, N.A., its attorney-in-
fact


By: /s/ George S. Wilkins    
Name: George S. Wilkins    
Title: Managing Director    
























AFC
S-4 Amendment No. 3 to Fifth A&R RPA



--------------------------------------------------------------------------------




Acknowledged and Agreed:


KAR AUCTION SERVICES, INC.,
as provider of the Performance Guaranty






By: /s/ Rebecca Polak                
Name: Rebecca Polak                
Title: EVP, General Counsel and Secretary        










































































AFC
S-5 Amendment No. 3 to Fifth A&R RPA

